Citation Nr: 1046366	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a seizure disorder due to 
head injury.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to January 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that his current seizure disorder is the 
result of being hit on the head with a torpedo hatch door while 
serving on the U.S.S. Valdez during service. He reports that he 
was knocked unconsciousness and saw colors, and that he began to 
have headaches, occasional dizzy spells, blackouts, and memory 
loss after that injury.  The Veteran began to have "full blown" 
seizures in 1997 or 1998.  See, e.g., January 2004 statement, 
October 2010 hearing transcript, VA treatment records.  

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the Veteran has reported that he received emergency 
treatment, including a full work up for his claimed head trauma, 
at the Naval Hospital in Charleston, South Carolina, during 
service.  The Veteran has reported that this injury occurred in 
December 1978 or January 1979, or in the winter of 1979.  See, 
e.g., July 2009 statement.  Although the Veteran testified at the 
hearing that the injury occurred in June or July 1979, which he 
believed was near the time of his discharge, the evidence of 
record reflects that he was actually discharged in January 1979.  
The Board notes that the agency of original jurisdiction (AOJ) 
requested and obtained records from the Naval Regional Medical 
Center in Charleston, South Carolina, in March 1979.  These 
records were obtained in connection with the Veteran's previous 
claim for service connection for a right elbow injury, and they 
did not reflect any complaints or treatment for head trauma.  
However, this request specifically pertained to a right elbow 
injury in October 1978, and did not request any records 
pertaining to a head injury.  As such, upon remand, the AOJ 
should attempt to obtain any treatment records from the Naval 
Regional Medical Center in Charleston, South Carolina, pertaining 
to a head injury for the period from November 1978 through the 
January 1979.  All inpatient or outpatient records, including the 
results of any diagnostic studies, should be requested.  

The Veteran's DD Form 214 confirms that he served aboard the 
U.S.S. Valdez (FF-1096).  As such, the AOJ should also request 
copies of any incident reports or deck logs from such vessel for 
the period from November 1978 through January 1979, as they may 
contain information related to the Veteran's claimed injury.

Further, the Veteran has reported that he receives disability 
benefits from the Social Security Administration (SSA) for his 
seizure disorder.  The AOJ requested copies of related records, 
but the last response from the SSA in February 2008 indicates 
that the request was forwarded to a "module" for further 
action, and it does not appear that any records or a definitive 
response were ever received.  As such, upon remand, additional 
requests should be made, as necessary, for any determinations and 
medical records associated with the Veteran's SSA disability 
benefits.

After all identified, available records have been obtained and 
associated with the claims file, the Veteran should be scheduled 
for a VA examination to determine the nature and etiology of his 
claimed seizure disorder.  The examiner should consider not only 
the medical evidence of record, but also the Veteran's lay 
statements as to the nature and timing of his claimed injury and 
symptoms.  In this regard, the Board notes that the Veteran 
reported two previous head injuries for VA treatment purposes.  
In particular, the Veteran stated that his mother kicked him in 
the head at age 3, or that she "tried to kill him" and he had 
"intracranial damage," and also that he was hit by a door in 
the same place during service at approximately age 20.  The 
provider opined that the Veteran had seizure disorder since age 
30 likely due to a history of these two reported head traumas.  
See, e.g., records dated in April 2008, June 2008, May 2009.  As 
such, the examiner should offer an opinion as to whether the 
Veteran had a preexisting condition due the reported child abuse 
and, if so, whether any preexisting condition was aggravated by 
service.  If there is no preexisting condition, the examiner 
should offer an opinion as to whether the Veteran's current 
seizure disorder was incurred as a result of any incident during 
service, to include the reported head trauma in the winter of 
1979.  

As there is evidence of head trauma prior to service, the Veteran 
should be provided notice as to the requirements to establish 
service connection based on aggravation of a preexisting 
condition, in compliance with the Veterans' Claims Assistance Act 
of 2000 (VCAA) and implementing regulations.

Development and adjudication upon remand should reflect 
consideration of the competency of certain lay evidence.  In 
particular, the Veteran is competent to testify that he sustained 
head trauma during service, as such issue is factual in nature.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the 
Veteran is competent to testify to a lack of observable symptoms 
(such as headaches, dizziness, or memory loss) prior to service, 
continuity of such symptoms after in-service injury, and receipt 
of medical treatment for such symptoms.  See Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Agency fact finders retain the discretion to 
make credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, competent lay evidence may be 
rejected only if it is deemed not credible, and lay evidence 
cannot be deemed not credible solely due to the absence of 
contemporaneous medical evidence.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006); Buchanan, 451 F.3d at 1337.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA-
compliant notice as to the evidence and 
information necessary to establish service 
connection based on aggravation of a 
preexisting condition.  See 38 U.S.C.A. §§ 
1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.

2.  Contact the Naval Regional Medical 
Center in Charleston, South Carolina, and 
request copies of any inpatient or 
outpatient treatment records, to include 
the results of any diagnostic studies, 
pertaining to a head injury for the period 
from November 1978 through the January 
1979.  If necessary, contact the National 
Personnel Records Center (NPRC), or other 
appropriate agency, and any source 
identified by the NPRC, to obtain any such 
records.

3.  Contact the NPRC, the appropriate 
service entity, or any other appropriate 
agency, as necessary, and request copies 
of all accident reports and deck logs for 
the U.S.S. Valdez (FF-1096) for the period 
from November 1978 through January 1979.  

4.  Request copies of any determinations 
and medical records associated with the 
Veteran's SSA disability benefits, to 
include the initial claim and any periodic 
renewals of benefits.

5.  All requests and all responses for the 
above-described records, including 
negative responses, must be documented in 
the claims file.  Requests for records 
from Federal agencies, including service 
departments, military hospitals, and SSA, 
must continue until a determination is 
made that such records do not exist or any 
further efforts to obtain them would be 
futile.  All records received must be 
associated with the claims file.  If any 
records cannot be obtained after 
appropriate efforts have been expended, 
the Veteran should be notified of the 
unsuccessful attempts made, and allowed an 
opportunity to provide such records.

6.  After completing the above-described 
development, schedule the Veteran for a VA 
examination with an appropriate medical 
professional to determine the nature and 
etiology of his claimed seizure disorder.  
The entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner is requested to 
respond to the following:

(a)  Did the Veteran have a 
preexisting condition relating to a 
seizure disorder prior to entering 
service in August 1975, to include as 
due to the reported head trauma at 
age 3?  If so, was there a permanent 
increase in the severity of such 
condition beyond its natural 
progression as a result of service, 
to include the claimed head trauma 
from being hit by a hatch door in the 
winter of 1979?  

(b)  If the Veteran's current 
condition did not exist at the time 
of his entry into active service, is 
it at least as likely as not 
(probability of 50% or more) that 
such condition was incurred during 
such service, to include as a result 
of the claimed head trauma from being 
hit by a hatch door in the winter of 
1979? 

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.  

7.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claim based on all lay 
and medical evidence of record, with 
consideration of the competency of certain 
evidence as summarized above.  All 
potential theories of service connection 
should also be considered.  If the claim 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examinations 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2010), failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

